Citation Nr: 0802361	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's service-connected dysthymic disorder, major 
depressive disorder, and general anxiety disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by 
which the RO recharacterized the veteran's service-connected 
psychiatric disorder as dysthymic disorder, major depressive 
disorder, and general anxiety disorder and denied an 
increased evaluation for that disability.

In June 2005, during the course of this appeal, the RO 
increased the evaluation for the veteran's service-connected 
psychiatric disability from 30 to 50 percent disabling.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

In January 2007, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

In March 2007, the Board remanded the increased rating claim 
to the VA Appeals Management Center (AMC) for further 
development.  The AMC continued the denial of a rating in 
excess of 50 percent for the service-connected psychiatric 
disability in a supplemental statement of the case (SSOC) 
issued in August 2007.  This issue has been returned to the 
Board for further appellate proceedings.

In its March 2007 remand, the Board construed the transcript 
of the January 2007 videoconference hearing as a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), see VAOGCPREC 6-96 (August 16, 1996), 
and referred the issue of entitlement to TDIU to the RO for 
initial adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran failed to report for VA examinations scheduled in 
May and June 2007.  However, notice letters as to these 
examinations were sent to addresses that are not current.  In 
an October 2007 statement, the veteran reported that she was 
out of the country at the time she was scheduled for those 
examinations.  The representative's October 2007 cover 
letter, moreover, indicated that the veteran had moved to a 
different city and state.  Therefore, the veteran should be 
scheduled for another examination.  

The veteran is advised that the Board will order no further 
medical or psychiatric examinations in connection with the 
issue on appeal herein.  The veteran is further reminded to 
apprise VA of her whereabouts.

In the October 2007 statement the veteran reported that she 
received treatment in September 2007 at the VA medical center 
in Minneapolis.  These records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA clinical 
documentation pertaining to the veteran's 
treatment dated from June 19, 2007 to the 
present, including that provided at the 
Minneapolis VA medical facility, be 
forwarded for incorporation into the 
record.

2.  Document the veteran's current address 
and inform the veteran of the consequences 
of failing to report for a VA examination 
pursuant to 38 C.F.R. § 3.655 (2007).

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of her dysthymic disorder, major 
depressive disorder, and general anxiety 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the GAF score.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected psychiatric 
disability upon her social and industrial 
activities including her employability.

Send the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.

4.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case.  The veteran and her representative 
should be given an opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



